department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-8052-98 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs fi p subject sec_115 this field_service_advice responds to your supplemental request for advice dated date previous field_service_advice was issued with respect to this case on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend fund state year year year year date issue whether fund’s exemption under sec_501 of the code on date impacts a determination that fund’s income was not exempt under sec_115 during the years under examination conclusion sec_501 of the code is effective for years beginning after date fund’s exemption under sec_501 does not impact the years under examination that are prior to the effective date of that provision facts the facts of this case are set forth in detail in the prior field_service_advice issued date and are incorporated herein by reference fund is a private nonprofit corporation that was authorized by an amendment to state’s constitution and created pursuant to a related state statute in year the original enabling legislation provided that it is the purpose of fund to provide a residual market for employers that have in good_faith been unable to obtain workers’ compensation insurance in the voluntary market to provide a competitive market for preferred risk policies and to insure that rates charged are adequate to provide solvency and self-funding of the corporation in year fund submitted a private_letter_ruling request for exemption under sec_115 subsequently in year the service advised fund that it was tentatively adverse to the request for exemption under sec_115 in response to the concerns raised by the service during the ruling process state passed legislation providing that fund is backed by the full faith and credit of state and contributions by the state are not subject_to repayment by fund in year fund withdrew its request for a ruling under sec_115 fund has filed forms 1120-pc since its inception in year reporting zero tax_liability based on its contention that its income is excluded from taxation under sec_115 of the code recent information you provided indicates that state passed legislation and proposed a constitutional amendment that extinguishes the full faith and credit of the state for fund’s obligations under revised statutes power to dissolve or otherwise terminate the corporation shall rest solely with the commissioner of insurance or the fund’s policyholders in addition the current statute provides that assets remaining on dissolution of fund are to be held in trust to pay the claims of policyholders and beneficiaries and any remaining assets shall be transferred to the state on date the service issued a determination_letter granting fund exemption under c b of the code law and analysis income earned by an entity organized separately from a state or political_subdivision may be exempt under sec_115 of the internal_revenue_code specifically sec_115 provides that income is excluded from taxation if it is derived from the exercise of any essential_governmental_function and accrues to a state or any political_subdivision sec_115 does not apply however if there is more than an incidental private benefit connected with the income generated by the activity revrul_90_74 1990_2_cb_34 in the cited ruling the service considered the income of an organization formed operated and funded by political subdivisions to pool their casualty risks or other risks arising from their obligations concerning public liability workers'_compensation or employees' health the ruling held that such income is excluded from gross_income under sec_115 if private interests do not participate in the organization or benefit more than incidentally from the organization id the accrual test is satisfied because the income was used to reimburse casualty losses_incurred by the counties or to reduce annual fees the member counties would otherwise be required to pay furthermore upon dissolution assets of the entity are distributed to the state id as discussed in the prior fsa the facts indicate fund’s income did not accrue to state during the years under examination the commercial insurance provided by fund and the resulting benefit to private employers appear to be a private benefit that would preclude the application of sec_115 while it is our opinion that fund does not meet the requirements of sec_115 the taxpayer_relief_act_of_1997 provides an alternative means of exemption for certain organizations specifically sec_501 provides an exemption for any organization including a mutual_insurance_company if - - i such organization is created by state law and is organized and operated under state law exclusively to - - i provide workmen’s compensation insurance which is required by state law or with respect to which state law provides significant disincentives if such insurance is not purchased by an employer and ii provide related coverage which is incidental to workmen’s compensation insurance ii such organization must provide workmen’s compensation insurance to any employer in the state for employees in the state or temporarily assigned out-of-state which seeks such insurance and meets other reasonable requirements relating thereto iii i the state makes a financial commitment with respect to such organization either by extending the full faith and credit of the state to the initial debt of such organization or by providing the initial operating capital of such organization and ii in the case of periods after the date of enactment of this subparagraph the assets of such organization revert to the state upon dissolution or state law does not permit the dissolution of such organization and iv the majority of the board_of directors or oversight body of such organization are appointed by the chief_executive_officer or other executive branch official of the state by the state legislature or by both the cited provision is effective only for tax years beginning after date despite the service’s recognition of fund as an organization exempt under sec_501 this provision is prospective only and does not impact the years under examination prior to case development hazards and other considerations our assessment of the litigation hazards with respect to sec_115 are discussed in the prior field_service_advice regarding sec_501 it is clear that this provision only applies to years beginning after date please call if you have any further questions by joel e helke joel e helke branch chief financial institutions products cc
